Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-17-00423-CR

                                       IN RE Albert Ray SANCHEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 19, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 3, 2017, Relator filed a petition for writ of mandamus, complaining about his

underlying felony conviction. According to Relator’s petition, the conviction in question was

rendered on February 5, 2015, although Relator did not include a copy of this judgment with his

mandamus record. This conviction was not appealed.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to final

post-conviction felony proceedings: this court does not have jurisdiction to grant post-conviction

relief from an otherwise final felony conviction. Board of Pardons & Paroles ex rel. Keene v.

Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Stone, 26
S.W.3d 568, 569 (Tex. App.—Waco 2000, orig. proceeding); see also TEX. CODE CRIM. PROC.



1
 This proceeding arises out of Cause No. 2079, styled The State of Texas v. Albert Ray Sanchez, pending in the 112th
Judicial District Court, Sutton County, Texas, the Honorable M. Brock Jones, Jr. presiding.
                                                                                     04-17-00423-CR


ANN. art. 11.07 (West 2015). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-